       Case 19-12117 Doc 13 Filed 08/20/19 Entered 08/20/19 14:24:53 Main Document Page 1 of 3

              Fill in this information to identify your case:

 Debtor 1                   Ronald H. Patron,, Jr.
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Bobbie J. Patron
 (Spouse if, filing)        First Name                      Middle Name                      Last Name

                                                     EASTERN DISTRICT OF LOUISIANA, NEW ORLEANS
 United States Bankruptcy Court for the:             DIVISION

 Case number           19-12117
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bank of America                          Describe the property that secures the claim:                 $33,838.93               $28,575.00            $5,263.93
         Creditor's Name
                                                  2016 Dodge Ram 4WD

                                                  As of the date you file, the claim is: Check all that
         100 N Tryon St                           apply.
         Charlotte, NC 28202-4000                  Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)     Auto loan secured by 2016 Dodge Ram 4WD
       community debt

 Date debt was incurred          2016                      Last 4 digits of account number


 2.2     Chase Auto Finance                       Describe the property that secures the claim:                 $12,393.59               $19,025.00                     $0.00
         Creditor's Name
                                                  2014 Acura MDX 2WD

                                                  As of the date you file, the claim is: Check all that
         PO Box 901076                            apply.
         Fort Worth, TX 76101                      Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)     Auto loan secured by 2014 Acura MDX
       community debt

 Date debt was incurred          2014                      Last 4 digits of account number


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
       Case 19-12117 Doc 13 Filed 08/20/19 Entered 08/20/19 14:24:53 Main Document Page 2 of 3

 Debtor 1 Ronald H. Patron,, Jr.                                                                           Case number (if known)   19-12117
              First Name                  Middle Name                     Last Name
 Debtor 2 Bobbie J. Patron
              First Name                  Middle Name                     Last Name



 2.3    Hancock Whitney Bank                       Describe the property that secures the claim:                  $73,961.76         $445,000.00     $2,140.15
        Creditor's Name
                                                   413 Marina Oaks, Mandeville, LA
                                                   70471
                                                   As of the date you file, the claim is: Check all that
        PO Box 4019                                apply.
        Gulfport, MS 39502                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     3rd mortgage on house - Business Debt (Lawsuit
       community debt                                                                       #2019-13982)
 Date debt was incurred         2018                        Last 4 digits of account number        8445

 2.4    Hancock Whitney Bank                       Describe the property that secures the claim:                 $215,252.47         $445,000.00   $215,252.47
        Creditor's Name
                                                   413 Marina Oaks, Mandeville, LA
                                                   70471
                                                   As of the date you file, the claim is: Check all that
        PO Box 4019                                apply.
        Gulfport, MS 39502                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     2nd mortgage on house - Business Debt (Lawsuit
       community debt                                                                       #2019-13982)
 Date debt was incurred         2017                        Last 4 digits of account number        2797

 2.5    Sun Trust                                  Describe the property that secures the claim:                 $373,178.39         $445,000.00         $0.00
        Creditor's Name
                                                   413 Marina Oaks, Mandeville, LA
                                                   70471
                                                   As of the date you file, the claim is: Check all that
        303 Peachtree St NE                        apply.
        Atlanta, GA 30308-3201                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     1st Mortgage on house
       community debt

 Date debt was incurred                                     Last 4 digits of account number




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
       Case 19-12117 Doc 13 Filed 08/20/19 Entered 08/20/19 14:24:53 Main Document Page 3 of 3

 Debtor 1 Ronald H. Patron,, Jr.                                                                           Case number (if known)          19-12117
              First Name                  Middle Name                     Last Name
 Debtor 2 Bobbie J. Patron
              First Name                  Middle Name                     Last Name


 2.6    TD Auto Finance                            Describe the property that secures the claim:                   $22,703.48                 $23,000.00           $0.00
        Creditor's Name
                                                   2016 Dodge Ram 2WD

                                                   As of the date you file, the claim is: Check all that
        PO Box 100295                              apply.
        Columbia, SC 29202                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Auto loan secured by 2016 Dodge Ram 2WD
       community debt

 Date debt was incurred         2016                        Last 4 digits of account number




 Add the dollar value of your entries in Column A on this page. Write that number here:                                  $731,328.62
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                 $731,328.62

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.3
         Steven D. Oliver, Esq.
         401 Whitney Ave Ste 500                                                                    Last 4 digits of account number   8445
         Gretna, LA 70056-2588

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.4
         Steven D. Oliver, Esq.
         401 Whitney Ave Ste 500                                                                    Last 4 digits of account number   2797
         Gretna, LA 70056-2588




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                              page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
